Appeal from a decision of the Workers’ Compensation Board, filed February 10, 1977, as amended by decision filed October 7, 1977, which affirmed the referee’s decision denying death benefits to decedent’s widow. During the course of his employment, the decedent driver apparently veered off the road striking a tree. There were no skid marks and the decedent did not suffer any significant injuries in the crash. The proof indicated the decedent had been suffering from arteriosclerotic heart disease prior to his death. One doctor, after examining the autopsy report which indicated the cause of death was a coronary thrombosis and that the decedent had been suffering from arteriosclerotic heart prior to his fatal attack, testified that the claimant’s death was due to natural causes and was unrelated, directly or indirectly, to the accident. Another doctor testified that it was possible that the coronary preceded the accident and caused the same. Such conflicting medical testimony, if indeed it is conflicting in the instant case, presents a factual question for the board’s determination (Matter of Aiello v Aiello’s Super Food Market, 31 AD2d 854) and, if supported by substantial evidence, must be affirmed by this court (Matter of Petersen v Associated Univs., 28 AD2d 749). Substantial medical evidence supports the board’s decision and thus we affirm (Matter of Currie v Town of Davenport, 37 NY2d 472). Decision affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.